                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

DENISE HOLMAN,                                      )
                                                    )
                Petitioner,                         )
                                                    )
        v.                                          )           No. 4:19-CV-01857-NCC
                                                    )
FELIX VINCENZ,                                      )
                                                    )
                                                    )
                Respondent.                         )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on a letter filed by petitioner Denise L. Holman that has

been construed as a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition

is defective because petitioner did not use the Court’s form. See E.D. Mo. L.R. 45 - 2.06(A) (“All

actions brought by pro se petitioners or petitioners should be filed on Court-provided forms”).

Petitioner has also failed to either pay the $5 filing fee or file a motion for leave to proceed in

forma pauperis.

        The Clerk of Court will be directed to send to petitioner a copy of the Court’s 28 U.S.C. §

2254 form and a copy of the Court’s motion to proceed in forma pauperis form. Petitioner is

directed to fill out the § 2254 form in its entirety and return it to the Court within thirty days of the

date of this order. Petitioner is also advised to either pay the filing fee or file a motion to proceed

in forma pauperis within thirty days of the date of this order. Failure to comply will result in the

dismissal of this action without prejudice and without further notice.

        Accordingly,

        IT IS HEREBY ORDERED that the Clerk of Court shall send to petitioner a copy of the

Court’s 28 U.S.C. § 2254 form.
       IT IS FURTHER ORDERED that the Clerk of Court shall send to petitioner a copy of

the Court’s motion to proceed in forma pauperis form.

       IT IS FURTHER ORDERED that petitioner must fill out the 28 U.S.C. § 2254 form and

return it to the Court within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that petitioner must either pay the filing fee or file a motion

to proceed in forma pauperis within thirty (30) days of the date of this order.

       IT IS FURTHER ORDERED that if petitioner fails to comply with this order, this action

will be dismissed without prejudice and without further notice.

       Dated this 2nd day of July, 2019.


                                                        /s/ Noelle C. Collins
                                                       NOELLE C. COLLINS
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
